DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 2
In lines 1-3, recites “wherein the non-metallic substrate is a ceramic substrate, preferably comprising SiC, aluminium titanate or Cordierite” however the preferences (“preferably”) lead to confusion over the intended scope of the claim. For the purposes of treating the claim under prior art, the language is interpreted as requiring any ceramic substrate (see MPEP 2173.05(C)). The examiner suggest amending the claim such as “wherein the non-metallic 

In Reference to Claim 4
In lines 1-3, recites “wherein the plurality of magnetic particles have a mean particle size of from 1nm to 10µm, preferably 10 to 500nm” however the preferences (“preferably”) lead to confusion over the intended scope of the claim. For the purposes of treating the claim under prior art, the language is interpreted as requiring size of from 1nm to 10µm (see MPEP 2173.05(C)). The examiner suggest amending the claim such as “wherein the plurality of magnetic particles have a mean particle size of from 1nm to 10µm” in order to overcome the rejection.

In Reference to Claim 15
In lines 1-3, recites “Use of inductively heated catalytically-active transition-metal-doped iron oxide magnetic particles for the treatment of an exhaust gas, preferably an exhaust gas from a cold-start engine” however the scope of the claim is not ascertainable since it merely recites a use without reciting any active and positive steps (see MPEP 2173.05(q)). For the purposes of treating the claim merely requires “catalytically-active transition-metal-doped iron oxide magnetic particles” capable of being inductively heated”. Examiner suggest amending the claim to recite step to change the “Use” claim to a method claim to overcome the rejection above.
preferably an exhaust gas from a cold-start engine”, however the preferences (“preferably”) lead to confusion over the intended scope of the claim and the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required part of the claimed invention or optional, and the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. For the purposes of treating the claim under prior art, the language is interpreted as performing the function in any condition. The examiner suggest amending the claim such as “during an exhaust gas from a cold-start engine” in order to overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim do not recite any positive steps and "Use" claim that do not purport to claim a process, machine, manufacture, or composition of matter which fail to comply with 35 U.S.C. 101 (see MPEP 2173.05(q)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2019/0070596 A1 to Yang et. al. (Yang).

In Reference to Claim 1
An exhaust gas treatment system comprising 
a catalyst article for the treatment of an exhaust gas, the catalyst article comprising a non-metallic substrate (2) comprising a plurality of catalytically-active transition-metal-doped iron oxide magnetic particles (14, 16), and 
an inductive heater (66) for inductively heating the plurality of catalytically-active magnetic particles by applying an alternating magnetic field (see at least Yang Figs. 1-4 and paragraphs 11, 53, 76-82, 90-96).


The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the non-metallic substrate is a ceramic substrate, preferably comprising SiC, aluminium titanate or Cordierite (see at least Yang Figs. 1-4 and paragraphs 11, 53, 76-82, 90-96).

In Reference to Claim 3
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the plurality of catalytically-active magnetic particles are ferromagnetic or superparamagnetic (see at least Yang Figs. 1-4 and paragraphs 11, 53, 76-82, 90-96).

In Reference to Claim 4
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the plurality of magnetic particles have a mean particle size of from 1nm to 10µm, preferably 10 to 500nm (see at least Yang Figs. 1-4 and paragraphs 11, 53, 76-82, 90-96).

In Reference to Claim 5
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the plurality of magnetic particles consist of transition-metal-doped iron oxide magnetic particles (see at least Yang Figs. 1-4 and paragraphs 11, 53, 58-59, 76-82, 90-96).

In Reference to Claim 6
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the plurality of catalytically-active magnetic particles are surface-coated with a further catalytic material, preferably comprising one or more platinum group metals (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).

In Reference to Claim 9
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the magnetic particles are provided only on a region extending from one end of the catalyst article (Yang teaches to have the magnetic particles throughout the substrate which is provided on a region extending from one end of the substrate) (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).

In Reference to Claim 10
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above) wherein the plurality of catalytically-active magnetic particles have SCR activity, ASC activity, DOC activity, Urea-hydrolysis activity, Exotherm-generation activity or TWC activity and, preferably, wherein the article further comprises a further composition having the same type of catalytic activity (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).

In Reference to Claim 11
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the plurality of catalytically-active magnetic particles are provided as a washcoat on the non-metallic substrate (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).

In Reference to Claim 12
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the alternating magnetic field has a frequency from 100kHz to 1Mhz (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).

In Reference to Claim 13
An internal combustion engine comprising the exhaust gas treatment system according to claim 1 (see rejection to claim 1 above) (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).

In Reference to Claim 14
A method for the treatment of an exhaust gas, the method comprising 
contacting an exhaust gas with the exhaust gas treatment system according to claim 1 (see rejection to claim 1 above) and 
inductively heating the plurality of catalytically-active magnetic particles with an alternating magnetic field produced by the inductive heater (66) for 

In Reference to Claim 15
Use of inductively heated catalytically-active transition-metal-doped iron oxide magnetic particles (60) for the treatment of an exhaust gas, preferably an exhaust gas from a cold-start engine (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang on view of Pub No. US 2020/0070139 A1 to Irvine et. al. (Irvine).

In Reference to Claim 7
Yang teaches (except for the bolded and italic recitations below):
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the plurality of catalytically-active magnetic particles have a spinel-type microstructure (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).
Yang does not explicitly teaches (bolded and italic recitations above) as to  the plurality of catalytically-active magnetic particles have a spinel-type microstructure. However, it is known in the art before the effective filing date of the claimed invention to have spinel-type microstructure within the support catalyst. For example, Irvine teaches to have spinel-type microstructure within the support catalyst. Irvine further teaches that having such structures to improved coking resistance, catalytic activity and conversion (see at least Irvine Figs. 1-3 and paragraphs 7, 37-46). Therefore it would have been obvious to one 

In Reference to Claim 8
Yang teaches (except for the bolded and italic recitations below):
The exhaust gas treatment system of claim 1 (see rejection to claim 1 above), wherein the magnetic particles comprise MnxFe3_xO4, CoxFe3_xO4, CuxFe3_xO4 or a mixture of two or more thereof, wherein x >0 and x <1 (see at least Yang Figs. 1-4 and paragraphs 11, 53, 56-59, 76-82, 90-96).
Yang does not explicitly teaches (bolded and italic recitations above) as to  the magnetic particles comprise MnxFe3_xO4, CoxFe3_xO4, CuxFe3_xO4 or a mixture of two or more thereof. However, it is known in the art to have MnxFe3_xO4, CoxFe3_xO4, CuxFe3_xO4 or a mixture of two or more thereof as a support catalyst. For example, Irvine teaches to have MnxFe3O4 as the support catalyst. Irvine further teaches that having such structures to improved coking resistance, catalytic activity and conversion (see at least Irvine Figs. 1-3 and paragraphs 7, 37-46). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catalyst support material of Yang to have MnxFe3O4 as the support catalyst as taught by Irvine in order to improved coking resistance, catalytic activity and conversion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub No. US 2019/0076773 A1 to Beall et. al. (Beall) teaches to have spinal microstructure in the catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        April 8, 2021